                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS


MICHAEL D. BENSON,

               Plaintiff,

               v.                                           CASE NO. 18-3178-SAC

TOPEKA POLICE DEPARTMENT,
et al.,

               Defendants.


                               MEMORANDUM AND ORDER

       Plaintiff brings this pro se civil rights action pursuant to 42 U.S.C. § 1983. The Court

granted Plaintiff leave to proceed in forma pauperis. (Doc. 7.) On September 18, 2018, the Court

entered a Memorandum and Order and Order to Show Cause (“MOSC”) (Doc. 9) ordering

Plaintiff to show cause by October 18, 2018, why this case should not be dismissed due to the

deficiencies discussed in the MOSC. The Court’s Order was mailed to Plaintiff at his current

address of record and was returned as undeliverable, with a notation that Plaintiff was no longer

at the facility. (Doc. 11.) The Court’s Local Rules provide that “[e]ach attorney or pro se party

must notify the clerk in writing of any change of address or telephone number. Any notice

mailed to the last address of record of an attorney or pro se party is sufficient notice.” D. Kan.

Rule 5.1(c)(3). Plaintiff has failed to provide the Court with a Notice of Change of Address.

       Rule 41(b) of the Federal Rules of Civil Procedure “authorizes a district court, upon a

defendant’s motion, to order the dismissal of an action for failure to prosecute or for failure to

comply with the Federal Rules of Civil Procedure or ‘a court order.’” Young v. U.S., 316 F.

App’x 764, 771 (10th Cir. 2009) (citing Fed. R. Civ. P. 41(b)). “This rule has been interpreted as



                                                1
permitting district courts to dismiss actions sua sponte when one of these conditions is met.” Id.

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 630–31 (1962); Olsen v. Mapes, 333 F.3d 1199,

1204 n.3 (10th Cir. 2003)). “In addition, it is well established in this circuit that a district court is

not obligated to follow any particular procedures when dismissing an action without prejudice

under Rule 41(b).” Young, 316 F. App’x at 771–72 (citations omitted).

        Plaintiff has failed to provide the Court with a Notice of Change of Address and failed to

file a response to the Court’s Order to show cause within the allowed time.

        IT IS THEREFORE ORDERED THAT this matter is dismissed without prejudice

under Fed. R. Civ. P. 41(b).

IT IS SO ORDERED.

        Dated in Topeka, Kansas, on this 23rd day of October, 2018.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   2
